Citation Nr: 1702095	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis. 

2.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine herniated disc with spondylosis, spinal fluid leak, and left upper extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to August 2008.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was previously before the Board in September 2014, whereupon the two issues currently before the Board were remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C., for further development.  Following the issuance of a January 2015 supplemental statement of the case in which the AMC continued the denial of service connection for allergic rhinitis and denied an initial rating in excess of 10 percent for the cervical spine disorder, the matter was returned to the Board for its adjudication. 

The Veteran and his wife testified at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C. via videoconference in September 2013.  A transcript of the hearing has been associated with the record. 

The issue of entitlement to an increased initial rating for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's allergic rhinitis is attributable to any incident of service. 



CONCLUSION OF LAW

Service connection for allergic rhinitis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the Veteran was provided with a notice in August 2009 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board is cognizant that a portion of the Veteran's service treatment records (STRs) from his period of active duty have not been associated with the claims file.  VA is required to obtain relevant documents held by any Federal department or agency that the Veteran adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(e).  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not, however, lower the legal standard for proving a claim for service connection but simply increases the Board's obligation to consider that evidence which may be favorable to the Veteran.  Russo v. Brown, 9. Vet. 46, 51 (1996). 

Independent of its attempts to secure STRs for the Veteran, the RO has obtained post-service VA treatment records.  The Veteran has also submitted his own statements in support of his claim and has testified at a hearing before the undersigned VLJ in September 2013.  The Veteran has not identified any additionally available evidence for consideration. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing in September 2013, the undersigned VLJ indicated that the hearing would focus on the issues of service connection for allergic rhinitis and an increased initial evaluation for the cervical spine disorder, amongst the other claims on appeal at the time.  The undersigned discussed what the Veteran needed to show in support of his claims, namely, a connection between the allergic rhinitis and service as well as a worsening of the severity of his cervical spine disorder.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms associated with his allergic rhinitis and his cervical spine disorder.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's September 2014 decision and remand, the AMC was directed to first obtain updated VA treatment records and associate them with the claims file.  The AMC was then to schedule the Veteran for new VA examinations to evaluate his allergic rhinitis and his cervical spine disorder.  Pursuant to the September 2014 remand, the AMC obtained update VA treatment records from February 2013, and associated those new records with the claims file.  The Veteran was then scheduled for VA examinations in November 2014 to evaluate his allergic rhinitis and his cervical spine disorder.  That examination was followed by a December 2014 addendum to clarify the examiner's opinion regarding the etiology of the allergic rhinitis.  In light of the fact that the AMC obtained the identified treatment records and associated them with the claims file, and then scheduled the Veteran for the requested VA examinations, the Board finds that the AMC substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" as opposed to strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In addition to the November 2014 VA examination discussed above, VA has conducted medical inquiry in the form of a February 2013 allergic rhinitis examination to substantiate the Veteran's service connection claim.  38 U.S.C.A. § 5103A.  As the VA examiners who administered each examination considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that each of the opinions is adequate to decide the claim of entitlement to service connection for allergic rhinitis.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

The Veteran asserts that he incurred his currently diagnosed allergic rhinitis while in service.  Specifically, he contends that his allergic rhinitis and his service-connected sinusitis are elements of the same sinus condition and that he should be service connected for the allergic rhinitis since he is already service-connected for his sinusitis. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

As mentioned, the majority of the Veteran's STRs have not been associated with the claims file.  What is available for review includes a copy of the Veteran's February 2005 enlistment examination as well as a copy of a May 2008 record of Physical Evaluation Board proceedings.  Neither of these records makes any mention of a sinus condition, although an August 2006 MRI demonstrated mucosal thickening in the maxillary and ethmoidal sinuses and fluid in mastoid air cells consistent with chronic sinusitis. 

A review of post-service VA medical records show that in a June 2009 psychosocial assessment, the Veteran stated that his only medical problems was a back injury, a neck injury, and obstructive sleep apnea.  He also specifically denied any respiratory difficulties.  The first indication that the Veteran had been diagnosed with allergic rhinitis is on a January 2011 outpatient record listing the Veteran's various medical issues, which states that allergic rhinitis was one of the Veteran's conditions for which he was seeking treatment. 

The Veteran was first afforded an examination to evaluate the nature and severity of his allergic rhinitis in February 2013.  The examiner noted that the Veteran was diagnosed with allergic rhinitis as of 2010.  The Veteran reported that he started having symptoms of a respiratory condition, to include rhinorrhea and nasal congestion, soon after arriving at Fort Hood, Texas for training.  A physical examination showed that there was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  The examiner also noted that nasal polyps were present.  After a thorough review of the claims file, the examiner opined that it was less likely than not that the allergic rhinitis was related to service.  In support thereof, the examiner noted that the Veteran was a habitual smoker and that this was the most likely cause of his allergic symptoms.  The examiner noted that it was possible the Veteran had other environmental allergies but that it would be speculative to try and ascertain what these were while the Veteran continued to smoke regularly. 

During the September 2013 hearing, the Veteran reported that he began experiencing sinus problems about a month after arriving at Fort Hood for training in 2005.  According to the Veteran, he was seen for several sinus infections while he was in service.  In response to the query of whether he was ever prescribed medication for his sinus problems while in service, the Veteran responded by stating that he had been given allergy medication in the past, but that it was not very effective and so he was "still trying to find something for that."  He also reported that he did not have any sinus problems prior to entering service. 

The Veteran was afforded a new VA examination in November 2014 to evaluate his allergic rhinitis.  The examiner noted that July 2006 CT scans showed normal paranasal sinuses and mastoids, but that an August 2006 MRI showed mucosal thickening in the maxillary and ethmoid sinuses and fluid in the mastoid air cells, both of which were consistent with chronic sinusitis.  According the examiner the Veteran constantly sniffled during the examination, but did not blow his nose or discharge anything from his nose.  The examiner was unsure whether the Veteran simply had a habit or whether the sniffling was the symptom of a true upper respiratory allergy.  A physical examination revealed no symptoms consistent with allergic rhinitis. 

With regards to the etiology of the allergic rhinitis, the examiner opined that it was less likely than not that the Veteran's allergic rhinitis was incurred or caused by service.  In support thereof, the examiner found that there was no diagnosis of rhinitis until 2010, two years after separation.  Furthermore, the examiner found that the symptoms of sinus issues noted on the August 2006 MRI were more consistent with sinusitis, not allergic rhinitis.  In addition, the examiner disagreed with the prior February 2013 examiner's statement that an allergy test might corroborate a finding that the allergic rhinitis was related to service, as the examiner found that this would only confirm that the Veteran currently had allergic rhinitis and could not connect that current rhinitis to service. 

Upon consideration of the evidence, the Board finds that service connection for allergic rhinitis is not warranted.  The Veteran's testimony that he experienced symptoms of a respiratory condition in service is competent evidence that he may have incurred allergic rhinitis in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that these symptoms were indicative of sleep apnea while he was in service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).

The Veteran's assertions that he incurred allergic rhinitis in service must be considered in light of the November 2014 VA examiner's opinion that the Veteran's diagnostic results showing a respiratory condition correlated with the incurrence of sinusitis in service, not rhinitis.  Again, determining which respiratory disorder is a cause of certain objectively observable symptoms is the province of trained medical professionals, not lay witnesses.  Accordingly, the Board finds that the opinion offered by the November 2014 VA examiner warrants the greatest probative weight on the issue at hand.  Therefore, the preponderance of the evidence weighs against the Veteran's claim of service connection for allergic rhinitis on a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran may still be entitled to service connection if all of the evidence establishes that the allergic rhinitis was incurred in service.  38 C.F.R. § 3.303(d).  Here, there is a diagnosis of sinusitis beginning in service that the November 2014 examiner attributed the Veteran's respiratory symptoms to.  Furthermore, the Veteran's assertion that he incurred allergic rhinitis in service, supported as it is by no evidence in the claims file other than the Veteran's own assertions, is outweighed by the opinion of the November 2014 examiner.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's allergic rhinitis is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for allergic rhinitis under 38 C.F.R. § 3.303(d) is denied, and, as the preponderance of the evidence is against the Veteran's claim of service connection for allergic rhinitis, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection allergic rhinitis is denied




REMAND

Before the Board can adjudicate the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for cervical spine herniated disc with spondylosis, spinal fluid leak, and left upper extremity radiculopathy, it must be remanded in order to provide the Veteran with a VA examination that fully complies with the regulations.  38 C.F.R. § 4.59 (2016).  Specifically, VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  On the most recent VA examination of the Veteran's right knee, conducted in November 2014, the examiner noted that the Veteran experienced functional loss stemming from pain on movement.  However, the examiner did not test for pain in weight-bearing and non-weightbearing as well as pain on both active and passive motion.  38 C.F.R. § 4.59.  Therefore, as the required testing for pain while weight-bearing and non-weightbearing as well as for pain on active and passive motion was not completed, a new VA medical examination is necessary.  38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded a VA examination to determine the current severity of his service-connected cervical spine herniated disc with spondylosis, spinal fluid leak, and left upper extremity radiculopathy.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All symptoms and findings must be reported, and any indicated testing must be conducted.  

The examiner must first record the range of range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments of his cervical spine.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected cervical spine disorder.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the cervical spine claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


